                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


 JOSHUA SPADY,                       HONORABLE NOEL L. HILLMAN

                 Plaintiff,
                                          Civil Action No.
      v.                                 19-5968 (NLH/KMW)

 DIVERSIFIED CONSULTANTS, INC.,
 et al.,                                     MEMORANDUM
                                          OPINION & ORDER
                 Defendants.



APPEARANCES:

BENJAMIN JARRET WOLF
JOSEPH K. JONES
JONES, WOLF & KAPASI, LLC
375 PASSAIC AVENUE, SUITE 100
FAIRFIELD, NJ 07004

     On behalf of Plaintiff

AARON RAPHAEL EASLEY
ANDREW JOSHUA BLADY
SESSIONS, FISHMAN, NATHAN & ISRAEL
3682 GREEN RIDGE ROAD
FURLONG, PA

     On behalf of Defendants

HILLMAN, District Judge

     This case comes before the court on Plaintiff Joshua

Spady’s Motion to Stay (Docket Item 10) pending the outcome of

the appeal in Cadillo v. Stoneleigh Recovery Associates, a

District of New Jersey case that held that the language at issue

did not satisfy the requirement of the FDCPA.     Defendant
Diversified Consultants, Inc., which had previously filed a

Motion to Dismiss (Docket Item 5) in this case, opposed

Plaintiff’s Motion to Seal (Docket Item 12).       The Court notes

that Defendant’s opposition to the Motion to Seal was premised

in large part on the argument that the Third Circuit had not yet

accepted the interlocutory appeal in Cadillo.       (See Docket Item

12.)    In the time since Defendant filed its opposition, however,

the Third Circuit has decided to consider the appeal in Cadillo

and has set a briefing schedule beginning on October 18, 2019.

See Cadillo v. Stoneleigh Recovery Associates, Appellate Docket

No. 19-2811.

       THEREFORE, IT IS this   9th   day of   October   2019, hereby

       ORDERED that Defendant Diversified Consultants, Inc., is

afforded 20 days to notify the Court if it will continue in its

opposition to the Motion to Stay and, if so, the grounds for

such opposition.



                                         s/Noel L. Hillman   _________
                                         NOEL L. HILLMAN
                                         United States District Judge




                                     2
